Title: From George Washington to the Continental Navy Board, 25 October 1777
From: Washington, George
To: Continental Navy Board

 

Gentlemen
Head Quarters [Whitpain Township, Pa.] 25th Octobr 1777.

The applications of Commodore Hazelwood for seamen, & the necessity there is of his being Supplied, if possible induce me to submit it to the Cons[i]deration of your Board, whether those in the Frigates near Burlington cannot be more benefically employed with him, than where they now are.
The importance of defending the Navigation below, or in other words of preventing the Enemy from becoming the Masters of it, is obvious to all. If they cannot effect this, we may hope, that they will be obliged, either to evacuate the City—or to expose themselves to great hazard, if not ruin, by sending out frequent Detachments for procuring & convoying provisions & other necessary supplies. Under these Ideas, I think there should be every possible—prudent exertion to provide the Commodore with a suitable number of hands for manning his Vessels.
The Ground, I presume, for retaining the sailors on board the Frigates is their security. This I fear, from their unfinish’d—unweildy state could not be provided for, in case the Enemy should attempt to take them. I am certain of it—Will it not be more advisable therefore to Try other means for their safety? I mean to Scuttle them, If they can be raised again. I am not a Judge of such matters, but if it can be done, I should think the measure highly expedient. The Commodore might then be reinforced & the Frigates would be secure against any present efforts, which the enemy can make to possess or destroy ’em, These are not the only good consequences that may be pointed out. I will mention one more of great weight. If the Frigates should be taken by the Enemy, of which there is great danger in my opinion, they will make them exceedingly formidable against our little Navy. So much so that in Conjunction with the Deliware and such other Vessels, as they may equip, there will be the strongest reason to apprehend their falling a sacrifice. I have written to Commodore Hazelwood for his sentiments & those of the Navy Officers upon the subject and practicability weighing them, if they should be sunk, which I shall take the Liberty of laying before you by the earliest oppertunity after they are obtained. I have the honor to be with great respect Gentn your most Obed.

Go: W——n

